Title: To Thomas Jefferson from Gabriel Christie, 9 June 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Baltimore June 9th 1807
                        
                        My friends and relatives Mr & Mrs. Guest who have
                            resided in England for some years past, are on their way to Vizit the City of Washington. permitt me Sir to recommend thim
                            to your friendly attentions
                  I have the Honor to be Sir Your Obdt Set
                        
                            G Christie
                     
                        
                    